DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is in response to applicant’s amendment/response file on 20 December 2021, which has been entered and made of record.  Claim 1 has been amended.  Claims 5-15 have been added.  No Claim has been cancelled.  Claim(s) 1-15 are pending in the application.

Response to Arguments
Applicant’s arguments, see p.6-7, filed on 20 December 2021, with respect to the rejection(s) of Claim(s) 1-15 under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended Claim(s) 1 is/are now rejected under 35 USC §103 as being unpatentable over Finfter (US 2017/0072316 A1) in view of Youtube Video “VR Hot Air Balloon Ride” (downloaded @ https://www.youtube.com/watch?v=nNCr9kq0Ro4, posted on Jun 6 2018).  The newly added Claim 11 is rejected under 35 USC §103 as being unpatentable over Youtube Video “VR Hot Air Balloon Ride” (downloaded @ https://www.youtube.com/watch?v=nNCr9kq0Ro4, posted on Jun 6 2018).  See detailed rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Finfter (US 2017/0072316 A1) in view of Youtube Video “VR Hot Air Balloon Ride” (downloaded @ https://www.youtube.com/watch?v=nNCr9kq0Ro4, posted on Jun 6 2018).
egarding Claim 1, Finfter discloses a mixed reality system ([0002]: a system providing alternate reality to a user), comprising: 
a structure (Fig.7A:708 Track); 
a vehicle configured to support at least one user (Fig.7A: 706 Car), wherein the vehicle is suspended from the structure via an articulating universal connection mount ([0049]: FIG. 7A is a high-level sketch of the major components of the system. As noted above, preferred embodiment of using the system is by a rider on a roller coaster. One or more users 700, such as first user 700A and second user 700B ride in a oar [sic] 706 on a track 708.  Note Finfter fails to explicitly use the phrase articulating universal connection mount.  However Finfter discloses, in [0038], Riders are seated within a boxlike capsule that is mounted on a hydraulically actuated motion base.  Therefore it would have been obvious to a POSITA before the effective filing date of the claimed invention to include an articulating universal connection mount to suspect a vehicle since the vehicle is hydraulically actuated and some connections are needed to connect the water container and the boxlike capsule car 706); and 
a system controller (Fig.2) configured to provide virtual reality video ([0053]: Outputs 204 include audio, video, haptic/tactile, and smell (scent)) content ([0079]: The rider chooses (430) the alternate reality to watch during the ride (unless the virtual world was already chosen for the rider by the operator). If the virtual reality's price is not included at the entrance ticket, the rider can pay directly at the cashiers or with a computer program, an app, website, or any other apparatus located at the park) to a virtual reality interface ([0056]: Another use for eye tracker can be at rider interface navigation—by sensing the rider's gaze, the system can change the information displayed on a screen, and bring additional details into attention) in response to interactions of the user with the vehicle and the virtual reality interface ([0098]: In order to enable the rider to experience more than just passive watching at an alternate reality environment, the system can additionally include interactive input/output wearable devices, which aimed to increase the rider's level of excitement and participation in the alternate reality simulation), wherein the virtual reality video content corresponds to the real world ([0088]: The methods of synchronizing the actual location of the rider (physical location) with the  rider's location according to the ride map is done by applying an iterative procedure, in which the data received of the rider's physical location 540 is constantly compared to the map outline) of the vehicle ([0090]: The rider's location in the alternate reality in combination with the position of the rider's head and direction of rider's eyes (provided as feedback data on riders gaze 570) are used to determine the alternate reality stimuli to be provided to the rider (or for simplicity displayed to the rider)).
Finfter fails to explicitly disclose the interactions of the user are one or more active interactions of the user with at least one control of the vehicle.
However Youtube Video “VR Hot Air Balloon Ride” discloses a VR setting with a structure, a vehicle configured to support at least one user, wherein the vehicle is suspended from the structure via an articulating universal connection mount (p.3 screenshot at 0:27); and a system controller configured to provide virtual reality video content to a virtual reality interface in response to one or more active interactions of the user with at least one control of the vehicle and the virtual reality interface (p.2/4: notice the user’s hand is pushing a button to start her journey or fly higher), wherein the virtual reality video content corresponds to the real world of the vehicle (p.1-4: the video shows the user see through HMD and experience realistic balloon ride).


Regarding Claim 3, Youtube Video “VR Hot Air Balloon Ride” further discloses wherein the vehicle is a balloon basket (p.2-5 see figures).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 4, Finfter discloses wherein the virtual reality interface is a virtual reality head mounted display ([0011]: the gaze data is provided by a head mounted display (HMD) worn by the user.  [0012]: the alternate reality is provided to a user via a head mounted display (HMD).  [0052]: Input can come from sensors 202 including other sensors 734 configured in the HMD 702 or in one or more wearable add-ons 704).

Regarding Claim 6, Youtube Video “VR Hot Air Balloon Ride” discloses further comprising a movement device coupled to the articulating universal connection mount, wherein the articulating universal connection mount translates movement from the movement device to the vehicle in response to the one or more active interactions of the user with the at least one control of the vehicle (p.5 around time 0:47-51, the user can lift the basket higher by pushing button).

7, Youtube Video “VR Hot Air Balloon Ride” discloses wherein the movement device is a vertical lifting device and the movement is vertical movement (p.5 go higher).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claims 8-9, Youtube Video “VR Hot Air Balloon Ride” discloses further comprising one or more heaters that direct heat to the user in response to the one or more active interactions of the user with the at least one control of the vehicle and a forced feedback device that provides sensory feedback to the user in response to the one or more active interactions (p.3 starting at time 0:16, after the user hit the button, she said “I could feel the heat from the burner…” and “I want to go higher …”).  The same reason to combine as taught in Claim 1 is incorporated herein.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Finfter (US 2017/0072316 A1) in view of Youtube Video “VR Hot Air Balloon Ride” (downloaded @ https://www.youtube.com/watch?v=nNCr9kq0Ro4, posted on Jun 6 2018) as applied to Claim 1 above, and further in view of Beaurepaire (US 2017/0103571 A1).
Regarding Claim 2, Finfter discloses The current embodiment can be implemented in compliance with strict safety criteria that enable the system to be used under conditions of rapid environmental physical changes, such as changing G-force, loops, sharp turns etc. ([0044]).  But Finfter modified by “VR Hot Air Balloon Ride” fails to explicitly recite further comprising safety sensors associated with the vehicle and configured to limit or end operation of the mixed reality system in response to exceeding a threshold.
safety sensors associated with the vehicle and configured to limit or end operation of the mixed reality system in response to exceeding a threshold ([0051]: The virtual reality environment may automatically end upon detection of an impact (such as being struck by another car), proximity of an emergency vehicle within a threshold distance).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Beaurepaire into that of Finfter as modified and to include safety sensors associated with the vehicle and configured to limit or end operation of the mixed reality system in response to exceeding a threshold in order to avoid collisions.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Finfter (US 2017/0072316 A1) in view of Youtube Video “VR Hot Air Balloon Ride” (downloaded @ https://www.youtube.com/watch?v=nNCr9kq0Ro4, posted on Jun 6 2018) as applied to Claim 1 above, and further in view of Liganmeri et al. (US 2018/0033200 A1).
Regarding Claim 5, Finfter discloses further comprising a three dimensional virtual reality tracking  sensor that corresponds to the virtual reality head mounted display and locates where the user is within the vehicle ([0050]: Both the HMD 702 and wearable add-on 704 can additionally and/or optionally be configured with sensors and actuators such as a location and tracking sensor 732 (providing location and tracking of the user in three- or two-dimensional (3D or 2D) space), other sensors 734, and other actuators 736).
Finfter as modified does not explicitly recite the tracking sensor is an array.  However Liganmeri discloses including a three-dimensional camera array ([0043]).  Therefore it would a three dimensional virtual reality tracking array that corresponds to the virtual reality head mounted display and locates where the user is within the vehicle in order to provide location and track of the user in  3D space as taught by Finfter ([0050]).

Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Youtube Video “VR Hot Air Balloon Ride” (downloaded @ https://www.youtube.com/watch?v=nNCr9kq0Ro4, posted on Jun 6 2018).
Regarding Claim 10, Youtube Video “VR Hot Air Balloon Ride” discloses a mixed reality system, comprising:
a stationary structure (p.3 notice the stationary structure at the center);
a vehicle configured to support at least one user, wherein the vehicle is suspended from the stationary structure via an articulating universal connection mount (Fig.3: the suspended basket);
a vertical lifting device coupled to the articulating universal connection mount (p.4: the user can decides to go higher); and 
a system controller (Youtube Video “VR Hot Air Balloon Ride” does not explicitly recite including a system controller.  However it would have been obvious to a POSITA to include a system controller to provide the virtual reality video since it the youtube video shows the system is controlled by the computer system next to the VR system) configured to provide virtual reality video content to a virtual reality head mounted display in response to one or more active interactions of the user with at least one control of the vehicle and the virtual reality interface, wherein the virtual reality video content corresponds to the real world of the vehicle and the articulating universal connection mount translates movement from the vertical lifting device to the vehicle in response to the one or more active interactions of the user (p.2-4, from time 0:16-:052,  the video shows a user can see/experience a hot balloon basket start fly into sky and she could control the basket to fly higher and feel heat from the burner as well).

Regarding Claim 12, Youtube Video "VR Hot Air Balloon Ride" discloses further comprising a screen that displays the virtual reality video content external to the structure (Fig.2-3: the HDM has a display screen displaying virtual reality content).

Regarding Claims 13-15, Youtube Video "VR Hot Air Balloon Ride" discloses further comprising one or more heaters that direct heat to the user in response to the one or more active interactions of the user with the at least one control of the vehicle, a forced feedback device that provides sensory feedback to the user in response to the one or more active interactions and wherein the vehicle is a balloon basket and the at least one control is a burner valve (p.3 starting at time 0:16, after the user hit the button, she said “I could feel the heat from the burner…”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Youtube Video “VR Hot Air Balloon Ride” (downloaded @ https://www.youtube.com/watch?v=nNCr9kq0Ro4, posted on Jun 6 2018) as applied to Claim 1 above, and further in view of Finfter (US 2017/0072316 A1) and Liganmeri et al. (US 2018/0033200 A1).
11, Youtube Video “VR Hot Air Balloon Ride” fails to disclose further comprising a three dimensional virtual reality tracking array that corresponds to the virtual reality head mounted display and locates where the user is within the vehicle.
However Finfter discloses further comprising a three dimensional virtual reality tracking  sensor that corresponds to the virtual reality head mounted display and locates where the user is within the vehicle ([0050]: Both the HMD 702 and wearable add-on 704 can additionally and/or optionally be configured with sensors and actuators such as a location and tracking sensor 732 (providing location and tracking of the user in three- or two-dimensional (3D or 2D) space), other sensors 734, and other actuators 736).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Finfter into that of Youtube Video "VR Hot Air Balloon Ride" and to include a three dimensional virtual reality tracking  sensor that corresponds to the virtual reality head mounted display and locates where the user is within the vehicle in order to add more influential to the park’s business as taught by Finfter ([0005]).
Youtube Video "VR Hot Air Balloon Ride" as modified does not explicitly recite the tracking sensor is an array.  However Liganmeri discloses including a three-dimensional camera array ([0043]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Liganmeri into that of Finfter as modified and to include a three dimensional virtual reality tracking array that corresponds to the virtual reality head mounted display and locates where the user is within the vehicle in order to provide location and track of the user in  3D space as taught by Finfter ([0050]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YINGCHUN HE/Primary Examiner, Art Unit 2613